UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-6346


BRANDON PIPER,

                 Petitioner - Appellant,

          v.

ERIC WILSON,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:15-cv-00154-AWA-LRL)


Submitted:   July 28, 2016                  Decided:    August 1, 2016


Before MOTZ and     HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brandon Piper, Appellant Pro Se.     Joel Eric Wilson, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Brandon      Piper,    a    federal     prisoner,        appeals     the    district

court’s    order    accepting     the    recommendation           of    the   magistrate

judge     and    denying    relief      on       his   28    U.S.C.     § 2241     (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, we grant leave to proceed in forma pauperis

and we affirm for the reasons stated by the district court.

Piper v. Wilson, No. 2:15-cv-00154-AWA-LRL (E.D. Va. Jan. 26,

2016).     We dispense with oral argument because the facts and

legal    contentions       are   adequately        presented       in   the     materials

before    this    court    and   argument        would      not   aid   the   decisional

process.



                                                                                 AFFIRMED




                                             2